Name: Commission Regulation (EEC) No 2989/80 of 19 November 1980 amending for the 16th time Regulation (EEC) No 2044/75 in respect of payment of the refund for butter and butteroil
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 310/ 10 Official Journal of the European Communities 20 . 11 . 80 COMMISSION REGULATION (EEC) No 2989/80 of 19 November 1980 amending for the 16th time Regulation (EEC) No 2044/75 in respect of payment of the refund for butter and butteroil THE COMMISSION OF THE EUROPEAN HAS ADOPTED THIS REGULATION : COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Article 1 In Article 5 (7) (a) and (b) of Regulation (EEC) No 2044/75 the percentage ' 85 % ' is hereby replaced in each case by '75 % '. Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1761 /78 (2 ), and in particular Articles 13 (3) and 17 (4) thereof, Article 2 1 . This Regulation shall apply only : (a) to products in respect of which the customs formal ­ ities for export from the Community are completed as from the date of entry into force of this Regulation ; (b) to products placed under the arrangements referred to in Article 5 of Regulation (EEC) No 565/80 as from the date of entry into force of this Regulation . Having regard to Council Regulation (EEC) No 876/68 of 28 June 1968 laying down general rules for granting export refunds on milk and milk products and criteria for fixing the amount of such refunds (3 ), as last amended by Regulation (EEC) No 2429/72 (4), and in particular the second subparagraph of Article 6 (2) and Article 6 (3) thereof, Whereas Article 5 (7) of Commission Regulation (EEC) No 2044/75 (5 ), as last amended by Regulation (EEC) No 2826/80 (6), provides that payment of part of the refund is subject to provision of proof of arrival of the product at the destination ; 2 . However, this Regulation shall not apply in the , cases referred to in paragraph 1 (a ) and (b) where a certificate with advanced fixing of the refund was actu ­ ally delivered in the sense of Article 4 (2), last subpara ­ graph of Regulation (EEC) No 2044/75 before the date of entry into force of this Regulation . Whereas , in order to reinforce the guarantees of actual export to the destination in question , it proves neces ­ sary to increase the percentage of the refund for payment of which the abovementioned proof is required ; Where a certificate with advance fixing of the refund was applied for before the date of entry into force of this Regulation but was actually issued, within the meaning of the first subparagraph , after that date the party concerned may apply in writing to the compe ­ tent agency within 30 days following the date of entry into force of this Regulation for cancellation of the said certificate, in which case the security provided shall be released .Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, (&gt;) OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) OJ No L 204, 28 . 7 . 1978 , p. 6 . ( 3 ) OJ No L 155, 3 . 7 . 1968 , p. 1 . (4 ) OJ No L 264, 23 . 11 . 1972, p. 1 . ( 5 ) OJ No L 213 , 11 . 8 . 1975, p. 15 . ( 6) OJ No L 292, 1 . 11 . 1980 , p. 60 . Article 3 This Regulation shall enter into force on 20 November 1980 . .0 . 11 . 80 Official Journal of the European Communities No L 310/ 11 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 November 1980 . For the Commission Finn GUNDELACH Vice-President